Citation Nr: 1542319	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neurological condition of the upper extremities, claimed as bilateral peripheral neuropathy.

2.  Entitlement to service connection for a voiding dysfunction of the urinary tract. 

3.  Entitlement to service connection for gastrointestinal issues. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

This matter was before the Board previously in September 2012.  The Board remanded the issues of service connection for gastrointestinal and urinary issues for VA examinations.  In November 2012, VA conducted examinations of the stomach and urinary tract.  The Board finds substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the matter is ready for appellate review.  

In the September 2012 decision, the Board deferred adjudication of service connection claims for peripheral neuropathy of the upper and lower extremities because the matters were pending at the RO level.  In a March 2013 rating decision, the RO granted the Veteran service connection for peripheral neuropathy of the lower extremities and denied service connection for peripheral neuropathy of the upper extremities.   The denied claim has returned to Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran has not been clinically diagnosed with peripheral neuropathy of the upper extremities, however he has been diagnosed with bilateral carpal tunnel syndrome.  Clinically diagnosed bilateral carpal tunnel syndrome of the upper extremities is not etiologically related to the Veteran's active service, to include service-connected diabetes mellitus. 

2.  The Veteran has no currently diagnosed gastrointestinal condition.  

3.  The Veteran's urinary urgency is etiologically related to elevated prostate-specific antigen (PSA) levels resulting in an enlarged prostate, issues which have not been service connected. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological condition of the upper extremities, to include peripheral neuropathy and carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a gastrointestinal condition have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a voiding dysfunction have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service.  Presumptive service connection is warranted for several disorders, including peripheral neuropathy, if manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored. Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


A.  Neurological condition of the upper extremities

The Veteran asserts that he has a neurological condition affecting his upper extremities which is caused by or aggravated by service, specifically service-connected diabetes mellitus.   

In service, no neurological issues affecting the upper extremities were noted or complained of by the Veteran.  At the August 1966 enlistment examination, no neurological issues of the upper extremities were noted.  At the few sick call visits attended by the Veteran in the 1970s, neither the Veteran nor any examining medical professional made mention of pain or other symptoms in his upper extremities.  At the March 1971 separation examination, no issues with peripheral neuropathy or pain affecting the Veteran's upper extremities were noted. 

The first diagnosis of a condition related to the Veteran's upper extremities was made in 2010, nearly 40 years after separation, when the Veteran was first diagnosed with bilateral carpal tunnel syndrome.  In February 2013, a VA examiner affirmed the earlier diagnosis in the examination report.  No evidence of peripheral neuropathy was found in the upper extremities in the February 2013 examination.  

Although the Veteran relates the upper extremity neurological condition to service, he lacks the expertise to make a determination.  Determining the etiology of a medical condition requires medical knowledge, which the Veteran lacks.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, the Board evaluated the record for medical evidence linking the claimed condition to service.   
  
None of the treatment records obtained by VA indicate that the current bilateral carpal tunnel syndrome is related to service, including the Veteran's service-connected diabetes mellitus.   

In February 2013, VA obtained a medical opinion.  The examiner opined that the bilateral carpal tunnel syndrome of the upper extremities was not caused by diabetes mellitus.  The fact mentioned by the examiner that carpal tunnel syndrome is seen twice as frequently in persons with diabetes than normal is not sufficient to indicate that the current bilateral carpal tunnel syndrome is causally related to the Veteran's diabetes mellitus. 

Ultimately, the Board must deny service connection based on the preponderance of the evidence.  Factors weighing heavily against the claim are that the diagnosis of carpal tunnel syndrome occurred nearly 40 years after service and that no medical professional has related the condition to service or diabetes mellitus.  Without any probative evidence to the contrary, the Board must deny the claim. 

B.  Urinary Issues

The Veteran contends he has urinary issues including occasional incontinence and occasional incomplete voiding or straining, which he contends are related to service, to include exposure to herbicides or service-connected diabetes mellitus.  Determining the etiology of a medical condition such as a voiding dysfunction requires medical knowledge, which the Veteran lacks.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, the Board evaluated the record for medical evidence linking the claimed condition to service.   

In service, no urinary issues were noted or complained of by the Veteran.  At the August 1966 enlistment examination, no urinary issues were noted.  At the few sick call visits attended by the Veteran in the 1970s, no mention of urinary issues were made by the Veteran or noted by any examining medical professional.  At the March 1971 separation examination, no issues with urinary problems were noted.  

The first notations of urinary incontinency were noted in the record more than 36 years after discharge.  In March 2007, the Veteran was referred to a VA Medical Center Urology Clinic after complaints of urinary urgency.  

Urology approached the complaints as related to the Veteran's PSA levels, and began with a review of PSA levels over the past year.  In February 2006, the Veteran's PSA levels were normal at 3.36.  However, in February 2007 and September 2007, the Veteran's PSA levels were abnormal with results of 4.12 and 14.76, respectively.  In November 2007, the Veteran underwent a biopsy of his enlarged prostate, which proved negative.  

At a November 2012 examination, the Veteran was diagnosed with an enlarged prostate.  The examiner opined that the issues that the Veteran reported with urine leakage were due to benign prostate enlargement.   As a result of these findings, the examiner opined that it was less likely than not that the Veteran's urinary issues were related to herbicide exposure.  Without any objective medical evidence linking the enlarged prostate to service to include either to herbicide exposure or diabetes mellitus, the Board finds the preponderance of the evidence is against the claim. The Board notes that the Veteran has attempted to have the enlarged prostate and elevated PSA levels service connected independently, but has failed in these attempts.  See July 2008 and February 2009 Rating Decisions. 


C.  Gastrointestinal Issues

The Veteran asserts that he has gastrointestinal issues related to service, to include herbicide exposure or service-connected diabetes mellitus.  Symptoms from gastrointestinal conditions are capable of lay observation.  However, diagnosis of a condition or determining an etiological relationship requires medical training, which the Veteran lacks.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, the Board turned to the probative medical record for such information. 

In service, the Veteran had no gastrointestinal issues.  At the August 1966 enlistment examination, no gastrointestinal issues were seen.  At the few sick calls attended by the Veteran, no gastrointestinal problems were noted or complained of by the Veteran.  At the separation examination conducted in March 1971, the examination revealed the Veteran's gastrointestinal system functioned within normal limits and no issues were noted by the Veteran. 

In 2012, more than 40 years after service, the Veteran underwent a colonoscopy that indicated that the Veteran had colonic polyps-tubular adenomas.  However, at the November 2012 CT examination of the abdomen, no issues related to the stomach, duodenum or intestines were seen.  Furthermore, at the November 2012 examination, the Veteran denied having any stomach issues.  Based on the results of the November 2012 VA examination, the Veteran may have had issues in the past, but those issues have since resolved, and can therefore be considered an acute condition rather than a current disability.  As a result of a lack of continued findings, the November 2012 examiner opined that previously noted adenomas were not related to the Veteran's Agent Orange exposure. 

Ultimately, the existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In light of the Veteran's denial of a current gastrointestinal issue and lack of objective evidence of one, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to these claims in August 2008.  As the contents of the notice fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained all available relevant evidence to the appeal including the Veteran's service personnel records, service treatment records, and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded VA examinations to evaluate the appealed issues in February 2013 for the neurological issues and in November 2012 for the urinary and stomach issues.  The Board finds these examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007).

Since neither the Veteran nor his representative made the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a neurological condition of the upper extremities, to include peripheral neuropathy and carpal tunnel syndrome, is denied. 

Service connection for a voiding dysfunction is denied. 

Service connection for gastrointestinal issues is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


